Exhibit 2.1 NEWMONT MINING CORPORATION - and - FRONTEER GOLD INC. - and - PILOT GOLD INC. ARRANGEMENT AGREEMENT DATED FEBRUARY 3, 2011 TABLE OF CONTENTS Article 1 INTERPRETATION 2 Definitions 2 Interpretation Not Affected by Headings 15 Number and Gender 15 Date for Any Action 15 Currency 15 Accounting Matters 15 Knowledge 15 Schedules 16 Article 2 THE ARRANGEMENt 16 Court Orders 16 Target Meeting 17 Target Circular 18 Final Order 20 Court Proceedings 20 Articles of Arrangement and Effective Date 20 Payment of Consideration 20 Preparation of Filings 21 Announcement and Shareholder Communications 21 Withholding Taxes 21 Article 3 REPRESENTATIONS AND WARRANTIES OF TARGET 22 Representations and Warranties 22 Survival of Representations and Warranties 41 Article 4 REPRESENTATIONS AND WARRANTIES OF ACQUIROR 41 Representations and Warranties 41 Survival of Representations and Warranties 43 Article 5 COVENANTS OF TARGET AND ACQUIROR 43 Covenants of Target Regarding the Conduct of Business 43 Covenants of Target Relating to the Arrangement 47 Target Options 48 Covenants of Acquiror Regarding the Performance of Obligations 48 Mutual Covenants 49 Employment Arrangements 51 Adjustment to Consideration regarding Distributions 52 Spinco Ownership 52 Right to Participate 54 Target Guarantee 54 Article 6 CONDITIONS 55 Mutual Conditions Precedent 55 Additional Conditions Precedent to the Obligations of Acquiror 56 ( 1 ) Additional Conditions Precedent to the Obligations of Target 57 Satisfaction of Conditions 57 Notice and Cure Provisions 57 Article 7 ADDITIONAL COVENANTS 58 Non-Solicitation 58 Notification of Acquisition Proposals 60 Responding to Acquisition Proposal and Superior Proposals 61 Access to Information; Confidentiality 62 Insurance and Indemnification 62 Article 8 ADDITIONAL Spinco Covenants 63 Spinco Indemnity 63 Indemnified Claims 63 Target Mining Properties 65 Non-Solicitation of Employees 66 Knowledge Transfer 67 Filing Responsibility 67 Section 338(g) Election 68 Article 9 TERM, TERMINATION, AMENDMENT AND WAIVER 68 Term 68 Termination 68 Expenses 70 Termination Fee 71 Article 10 GENERAL PROVISIONs 72 Amendment 72 Waiver 73 Notices 73 Governing Law; Waiver of Jury Trial 74 Injunctive Relief 74 Further Assurances 74 Time of Essence 75 Entire Agreement, Binding Effect and Assignment 75 Severability 75 Counterparts, Execution 76 Schedules: Schedule A To the Arrangement Agreement Plan of Arrangement Schedule B To the Arrangement Agreement Arrangement Resolution Schedule C To the Arrangement Agreement Key Regulatory Approvals Schedule D To the Arrangement Agreement Key Third Party Consents Schedule E To the Arrangement Agreement Form of Lock-Up Agreement Schedule F To the Arrangement Agreement Material Subsidiaries Schedule G To the Arrangement Agreement Target Exploration Properties ( 2 ) Schedule H To the Arrangement Agreement West Pequop Property Schedule I To the Arrangement Agreement Long canyon property Schedule J To the Arrangement Agreement Northumberland property Schedule K To the Arrangement Agreement Sandman Property ( 3 ) ARRANGEMENT AGREEMENT THIS ARRANGEMENT AGREEMENT dated February 3, 2011, BETWEEN: NEWMONT MINING CORPORATION , a corporation existing under the laws of the State of Delaware ( Acquiror ) - and - FRONTEER GOLD INC. , a corporation existing under the laws of the Province of Ontario ( Target ) - and  PILOT GOLD INC. , a corporation existing under the laws of Canada ( Spinco ) WHEREAS: A. Acquiror wishes to indirectly acquire all of the issued and outstanding common shares of Target; B. Acquiror, Target and Spinco wish to propose an arrangement involving, among other things, a reorganization of the capital of Target, the distribution to Target Shareholders of 80.1% of the outstanding Spinco Shares and the indirect acquisition by Acquiror of all of the issued and outstanding common shares of Target in exchange for cash; C. The Parties intend to carry out the transactions contemplated herein by way of an arrangement under the provisions of the Business Corporations Act (Ontario); D. Acquiror has entered into lock up agreements with the directors and officers of Target and John Tognetti, pursuant to which, among other things, such shareholders have agreed to vote in favour of the Arrangement Resolution all of the common shares of Target held by them, on the terms and subject to the conditions set forth in such agreements; and E. The Parties have entered into this Agreement to provide for the matters referred to in the foregoing recitals and for other matters relating to such arrangement. THIS AGREEMENT WITNESSES THAT in consideration of the covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto covenant and agree as follows: - 2 - Article 1 INTERPRETATION Definitions In this Agreement, unless the context otherwise requires: “Acceptance Notice” has the meaning ascribed to such term in Section 5.9(c); “Acquisition Proposal” means, other than the transactions contemplated by this Agreement, any bona fide offer, proposal, expression of interest, or inquiry from any Person (other than Acquiror or any of its affiliates) made after the date hereof relating to: (i) any acquisition or sale, direct or indirect, whether in a single transaction or a series of related transactions, of (a) the assets of Target and/or one or more of its subsidiaries that, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries taken as a whole; or (b) 20% or more of any voting or equity securities of Target or any of its subsidiaries whose assets, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries; (ii) any take-over bid, tender offer or exchange offer for any class of voting or equity securities of Target; or (iii) any plan of arrangement, merger, amalgamation, consolidation, share exchange, business combination, reorganization, recapitalization, liquidation, dissolution or other similar transaction involving Target or any of its subsidiaries whose assets, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries; “Acquiror Sub” means an unlimited liability company to be formed pursuant to the laws of British
